Per Curiam.
This proceeding could be regularly instituted but in the names, not only of the tenants, but also of their wives who are tenants in common; and it would certainly be safest to state the nature of the title. The authority given by the absent tenant extended only to the use of his name'and that of his wife; certainly not to a recovery in the name of the one for the use of both. Nothing but a conveyance to the co-tenant could authorise that. Neither could an irregularity which was fatal at first be cured by an act of subsequent confirmation; for to allow the complainants to affirm or reverse as the event should be favourable or otherwise, would give them an unreasonable advantage over the respondent in point of reciprocity. The proceedings were therefore properly quashed in the court below.
Judgment affirmed.